Exhibit 10.10
 
[vscilogo.jpg]

 
 


Effective August 11, 2011
 
Ms. Cynthia F. Ansari
145 West 67th Street, Apt. 41k
New York, NY  10023




RE:   EMPLOYMENT OFFER


Dear Cynthia:


It is my pleasure to offer you the position of Chief Executive Officer of
Vision-Sciences, Inc. (the “Company”).  This offer letter and the employment
terms attached as Exhibit A, contains the terms of our employment offer to you.


 
1.
Start Date.  Your start date for employment with the Company (the “Start Date”)
will be on a date to be agreed upon, but not later than August 11, 2011.



 
2.
Responsibilities; Reporting.  You will be the Company’s Chief Executive Officer
and will be named as a member of the Board of Directors (the “Board”).  You will
have such duties and responsibilities that are commensurate with your position
and such other duties and responsibilities as are from time to time assigned to
you by the Board.  You will perform your duties at the Company's headquarters,
located in Orangeburg, New York.



 
3.
Base Salary.  You will receive an annualized base salary of $350,000 (“Base
Salary”), subject to applicable withholding, which will be paid in accordance
with the Company’s payroll practices.  Future adjustments will be based upon the
results of your annual performance review and are subject to the Board’s
discretion.



 
4.
Incentive Compensation



 
a.
Fiscal 2012 Bonus.  You will be eligible to earn a bonus of up to 75% of Base
Salary based on your individual performance and the performance of the Company,
in each case, awarded in shares of restricted shares (“Restricted Shares”) of
Company common stock (“Common Stock”), calculated based on the closing price of
the Common Stock on the day the Board approves this Agreement, expected to be
the day before this Agreement is announced, as follows:

 
 
 
 

--------------------------------------------------------------------------------

 
Ms. Cynthia Ansari
Page 2 of 12
August 11, 2011
 


 
i.
Guaranteed Portion:  For your continued employment by the Company during Fiscal
2012, you will receive a portion equal to 37.5% of Base Salary.  The
restrictions shall lapse as to these Restricted Shares in quarterly installments
starting on each of June 30, 2012, September 30, 2012, December 31, 2012 and
March 30, 2013.



 
ii.
Incentive Portion:  You will also be able to earn an additional bonus for your
continued employment during Fiscal 2012, in an amount up to 37.5% of Base
Salary, for achieving predetermined corporate milestones and individual
performance objectives based on a plan developed by you and approved by the
Board. These Restricted Shares will vest consistent with Company’s other
Restricted Stock incentive programs (currently in four equal annual installments
starting on the first anniversary of the date of grant).



 
b.
Fiscal 2013 and Subsequent Year Bonus.  The incentive compensation program
described in 4.a above shall apply for the first year of your
employment.  Thereafter, you will be able to participate in the management
incentive program, in such form as established by the Board, with an annual
target bonus of 75% of your Base Salary (as then in effect)



 
c.
Long-Term Incentive You will be granted options to purchase Company Common Stock
(“Options”) as follows:



 
i.
750,000 Options (“First Grant”), vesting as follows:  25% (187,500) upon your
Start Date and 25% on each of the first, second and third year anniversaries of
your Start Date.

 
 
ii.
750,000 Options (“Second Grant”) to be granted on the first year anniversary of
your start date, with this grant vesting over four years, with 25% vesting on
each of the first, second, third and fourth anniversaries of the grant.



 
d.
Terms.   Options and Restricted Shares will be subject to the terms of VSI’s
2007 Stock Incentive Plan (as amended) and individual stock option and
restricted stock agreements.  The exercise price of the initial Options shall be
set the date the Board approves this Agreement, expected to be the day before
this Agreement is announced.  The exercise price for the Second Grant will be
set on the date of grant.  All granted Options and Restricted Shares will vest
upon a change in control of the Company.

 
 
 

--------------------------------------------------------------------------------

 
Ms. Cynthia Ansari
Page 3 of 12
August 11, 2011
 
 
 
5.
Benefits.  You will be entitled to participate in benefit plans adopted by the
Company for the benefit of all employees of the Company.  Some of these benefits
include:  medical and dental insurance plan, long-term disability plan and 401k
plan.



 
6.
Vacation.  You will be entitled to three (3) weeks paid vacation and all major
United States holidays, consistent with Company policies.



 
7.
Expenses and Travel.  The Company will reimburse you for all reasonable travel
and lodging expenses actually incurred or paid by you in performance of your
services, on a monthly basis per Company policy.



 
8.
Car Allowance.  You will also receive a car allowance of $1,000 per month, which
is subject to withholding.



 
9.
Reviews. The Company will perform annual performance reviews.  Base Salary
increases are reviewed and decided on an annual basis by the compensation
committee of the Board.



You understand that you are employed “at will.”  You have the right to resign
from employment with the Company at any time you desire.  The Company similarly
has the right to terminate your employment at any time it desires to do so, as
more particularly described on Exhibit A.


This offer letter together with Exhibit A, the terms of which are incorporated
into this Agreement, shall be governed by and construed in accordance with the
internal laws of the State of New York.


If these terms are acceptable to you, please initial each page of this letter
and Exhibit A, and sign below and on the last page of Exhibit A.  Once signed by
us, it will be a binding agreement. This Agreement will not be effective until
signed by both parties.  This offer will expire seven (7) days from the date
first written above.


Vision-Sciences, Inc. represents a special opportunity for professional growth,
reward and personal satisfaction, and we believe that you can make an important
contribution.  We look forward to you joining us.  If you have any questions,
please do not hesitate to contact me.
 
 

 
Sincerely,
 
Vision-Sciences, Inc.
           
By:
/s/ Lewis C. Pell     Name: Lewis C. Pell     Title: Chairman  

 
 
By: /s/ Cynthia Ansari_______
CYNTHIA ANSARI
 
 
 

--------------------------------------------------------------------------------

 
Ms. Cynthia Ansari
Page 4 of 12
August 11, 2011
 
 
EXHIBIT A


EMPLOYMENT TERMS


These Employment Terms and the offer letter (the “Offer Letter”) to which it is
attached (together, the “Agreement”) is made as of the date last signed below
(the “Effective Date”) between Vision-Sciences, Inc., a Delaware corporation
having an office 40 Ramland Road, Orangeburg New York 10962 (the “Company”) and
the employee identified on the signature page of this Agreement (“You”).


Unless defined herein, all capitalized terms shall have the meaning defined in
the Offer Letter.  You and the Company agree as follows:
 
 
 
1.
PROTECTION OF COMPANY INFORMATION; INVENTIONS; REMEDIES



 
a.
Trade Secrets and Confidential Information.  During the term of this Agreement,
you may have access to trade secrets and other confidential or proprietary
information about the Company and its customers, partners, agents, contractors,
licensers and vendors, whether or not labeled as such, including Company
information acquired or developed in the course of the Company’s operations.



 
i.
The term “Trade Secret” means information, including a formula, pattern,
compilation, program, device, method, technique, equipment, or process,
developed or acquired by the Company in the course of the Company’s operations,
that: (1) derives independent economic value, actual or potential, from not
being generally known to the public or to other persons who can obtain economic
value from its disclosure or use; and (2) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.



 
ii.
The term “Confidential Information” means information and data not generally
known outside the Company concerning the Company or its business, and the
Company’s business and technical information including, without limitation,
computer technology and programs; pricing, accounting, selling, marketing,
costs, profits, sales, product, personnel, research and development data;
processes; techniques; know how; customer lists; accounts and contracts;
financial and marketing data and plans; business plans; samples; models;
illustrations; information regarding the abilities and expertise of the
Company’s consultants; information relating to customers and customer
preferences; and information customers or other third parties entrusted to the
Company.  Materials such as customer, price and supplier lists; reports; or
computer programs may contain such information or may constitute unwritten
information, techniques, processes practices or knowledge.

 
 
 

--------------------------------------------------------------------------------

 
Ms. Cynthia Ansari
Page 5 of 12
August 11, 2011
 

 
iii.
Trade Secrets and Confidential Information (collectively “Proprietary
Information”) collectively include hardware and software in various states of
development, specifications and layouts, techniques, models, processes,
procedures, know how, internal operating manuals, marketing techniques and data,
prospect and customer lists, marketing data and strategy, cost and pricing data,
budgets, forecasts, business plans, and any other information concerning the
Company’s business and/or products that is not publicly available.



 
b.
Treatment of Information.  Disclosure of any Proprietary Information may damage
the Company’s business and during and after the term of this Agreement, you will
safeguard such Proprietary Information and will not use or disclose any
Proprietary Information in any manner, except in performing employment services
or as the law requires.  Upon termination of this Agreement, you will promptly
return to the Company any documents and materials that you possess that contain
or relate, in any manner, to any Proprietary Information.  You understand that
your obligations pertaining to Proprietary Information shall remain in effect in
perpetuity or until the Company has released it into the public domain, in which
case your obligations hereunder shall cease with respect to only such
information so released.



 
c.
Information of Others.  You will not disclose to the Company, use in its
business, or cause it to use, any information or material that is confidential
or proprietary to others.



 
d.
New Inventions and Creations.



 
i.
Disclosure and Assignment.  You shall disclose promptly and fully to the Company
all inventions, discoveries, improvements, concepts or ideas, whether or not
patentable, conceived or made by you, whether alone or with others, during the
term of this Agreement and related in the sole judgment of Company to the
products, business or activities of the Company (“Work”), and you hereby assign
and will assign all of such interests therein to the Company or its
nominee.  All copyrightable works created by you or under your direction in
connection with the Company’s business are “works made for hire” within the
meaning of the copyright laws of the United States and any similar laws of other
jurisdictions, and shall be the sole and complete property of the Company and
any and all copyrights to such works shall belong to the Company.  To the extent
any Work is not deemed to be a “work made for hire” for the Company, you hereby
assign all proprietary rights therein, including, without limitation, to patent
rights, trade secrets, reproduction rights, adaptation rights, distribution
rights, public display rights and copyrights, in such Work to the Company and
any results or proceeds thereof, in perpetuity throughout the universe in all
languages and formats, and in any and all media, whether now known or hereafter
devised, without further compensation.  New rights to the Work may come into
being and/or be recognized in the future, under the law and/or in equity (the
“New Exploitation Rights”), and you intend to and do hereby grant and convey to
the Company any and all such New Exploitation Rights in and to the Work and any
other results or proceeds thereof.  You agree to execute any documents and do
any other acts consistent herewith as may be reasonably required by the Company
or its assignees or licensees to further evidence or effectuate the Company’s
rights as set forth in this Section or as may be necessary, useful or convenient
for the purposes of securing to the Company or the Company’s nominees any
patent, trademark or copyright protections throughout the universe to any or all
of the Work.

 
 
 

--------------------------------------------------------------------------------

 
Ms. Cynthia Ansari
Page 6 of 12
August 11, 2011
 
 
 
ii.
Appointment.  You hereby appoint the Company as your attorney-in-fact (which
appointment is irrevocable and coupled with an interest), with full power of
substitution and delegation, to execute any and all documents needed to secure
to the Company or the Company’s nominees any patent, trademark or copyright
protections throughout the universe to any or all of the Work (“Signing”) and do
any and all such other acts consistent with this Agreement that you fail to do
promptly after request to effectuate the Signing.  The obligations set forth in
this Subsection ii. shall continue beyond the term of this Agreement with
respect to any Work, including any inventions, discoveries, improvements,
concepts or ideas, whether or not patentable, or copyrightable works, the
Employee has conceived or made, whether alone or with others, during the term of
this Agreement, and shall bind its assigns, executors, administrators and other
legal representatives.



 
iii.
No Designation.  The Company and its licensees (direct and indirect) are not
required to designate you as author of any design, computer program or related
documentation, or other work of authorship, assigned hereunder when distributed
publicly or otherwise.  You hereby waive and release, to the extent permitted by
law, all rights to the foregoing.



 
e.
Prior Inventions.  You represent to the Company that there exist no prior
inventions (“Prior Invention(s)”) including any unpatented inventions,
improvements or developments, whether patentable or unpatentable, which you made
or conceived prior to its retention by the Company and for which you claim or
may wish to claim ownership now or in the future.  As used herein, the term
“Prior Inventions” does not include any matter which would constitute
Proprietary Information of any person other than you, arising out of your prior
employment or consulting relationships or out of any of your other engagements
or commitments.

 
 
 

--------------------------------------------------------------------------------

 
Ms. Cynthia Ansari
Page 7 of 12
August 11, 2011
 

 
f.
Covenant Not To Compete.  During the term of this Agreement and for a period of
twelve (12) months after its termination by either party, you will not, directly
or indirectly be employed by or own, manage, operate, join, control or
participate in the ownership, management, operation or control of, or be
connected in any manner with, any business (whether in corporate,
proprietorship, or partnership form) which competes with the business of the
Company.  By way of example only, a business designing, manufacturing,
distributing, or selling endoscopes, borescopes, or any equipment or materials
used in connection with endoscopes or borescopes is an example of a company that
directly competes with the business of the Company.



 
g.
No Solicitation of Employees or Consultants.  For a period of eighteen months
(18 ) months after termination of this Agreement, you will not, without the
prior written consent of the Company, directly or indirectly, solicit or attempt
to solicit for employment any person the Company employs, either on a full time,
part time or consulting basis.



 
h.
No Solicitation of Clients or Suppliers. For a period of two (2) years after the
expiration or earlier termination of this Agreement for any reason, you will
not, directly or indirectly, solicit or attempt to solicit any person or entity
which is a customer, client or supplier of the Company, or proposed customer,
client or supplier of the Company on the date of termination, with respect to
products or services competitive with those the Company offers or proposes to
offer on the date this Agreement terminates.



 
i.
Nondisparagement. Neither the Company nor you shall directly or indirectly, in
any communications with any reporter, author, producer or any similar person or
entity, the press or other media, or any customer, client or supplier of the
Company, or any future business associate or employer of yours, or person or
entity seeking references, criticize, ridicule or make any statement which is
negative, disparages or is derogatory of either party, or any of the Company’s
directors or senior officers

 
 
 

--------------------------------------------------------------------------------

 
Ms. Cynthia Ansari
Page 8 of 12
August 11, 2011
 

 
j.
Remedies.  The parties recognize that irreparable injury, which monetary damages
could not fully compensate, will result to if a party breaches the covenants
contained in this Agreement.  Accordingly, the parties agree that, as a remedy
for a breach of those covenants, the party claiming injury shall be entitled, in
addition to other legal and equitable damages and remedies, to temporary and
permanent injunctive relief to restrain you and all other persons, firms or
entities acting for or with the other party, from any violations of this
Agreement. In any action to enforce the provisions of any Section or party of
this Agreement, the prevailing party, in addition to any other remedy, shall be
entitled to recover reasonable attorney’s fees and all other reasonable costs
associated with any such action both on the trial and appellate level and in any
creditor’s proceedings.   If a court of competent jurisdiction determines by
final non-appealable judgment that the scope, time period, or geographical
limitations of any of the restrictive covenants specifically set forth in this
Agreement are too broad to be capable of enforcement, the court is authorized,
and the parties stipulate that it shall modify said restrictive covenants and
enforce such provisions as to scope, time, and geographical areas as the court
deems equitable, just and appropriate considering the intent of the parties.



2.
ADDITIONAL TERMS.



 
a.
Exclusive Basis.
Your employment with the Company is on an exclusive and full-time basis, and
while employed by the Company you may not engage in any other business activity
that conflicts with your duties and obligations (including your commitment of
full-time employment) to the Company.   Nothing contained in this Agreement
shall be deemed to prohibit you from continuing to sit on the boards or
committees of professional organizations or associations or participating in
professional development activities, or from speaking to professional
organizations or committees, so long as such activities would not otherwise
violate Section 1 of this Agreement or interfere with your ability to perform
your duties.



 
b.
Equipment.
Any computer or other equipment the Company provides to you is the sole property
of the Company, and you must return it to the Company upon request or upon
termination of this Agreement for any reason.  All use of such equipment shall
be subject to the terms of the Company’s policies then in effect.



 
c.
Data.
All documents, data, recordings, or other property, whether tangible or
intangible, including all information stored in electronic form, obtained or
prepared by or for you and utilized by you (other than materials, including
lists of business contacts you have brought with you) in the course of your
employment with the Company shall remain the exclusive property of the Company
and shall remain in the Company’s exclusive possession at the conclusion of your
employment.



 
d.
No Conflict.
You represent and warrant to the Company that the execution and performance of
this Agreement does not and will not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which you are a party or which you are bound and you are not a party to or have
not been released from any conflicting consulting agreement, employment
agreement, noncompete agreement or confidentiality agreement with any other
person or entity.

 
 
 

--------------------------------------------------------------------------------

 
Ms. Cynthia Ansari
Page 9 of 12
August 11, 2011
 

 
3.
EFFECTS OF TERMINATION. You understand that you are employed “at will.”  You
have the right to resign from employment with the Company at any time you
desire.  The Company similarly has the right to terminate your employment at any
time it desires to do so, subject to the following:



 
a.
Without Cause.
If VSI terminates you without Cause or you resign your employment for Good
Reason (each as defined below) after your Start Date, you will receive an amount
equal to 100% your annual base salary.



 
b.
Notice.
Upon notice by Company to you that it is terminating your employment pursuant to
a Termination for Cause, the “Termination Date” shall be the date on which such
notice is mailed or hand-delivered, or as otherwise specified in the notice of
termination, to you.  Upon termination for Cause, you shall not be entitled to
receive any further compensation or payments hereunder (except for Base Salary
relating to your services prior to the Termination Date and any earned but
unpaid bonus payments). Any unvested Options or Restricted Shares shall
immediately cancel as of the Termination Date. Vested Options and vested shares
of Restricted Stock shall be subject to the provisions of your stock option
agreement and the Plan.



 
c.
Definitions.  For purposes of this Agreement:



 
i.
“Good Reason” means

 
1.
a substantial reduction by Company of your duties or responsibilities; or

 
2.
a reduction by Company of your base salary, other than in connection with a
Company-wide salary reduction.



 
ii.
You must provide written notice to Company within 20 days after the occurrence
of an event constituting Good Reason.  The Company shall have 20 days after
receipt of written notice to cure the event. If Company fails to cure and you
resign within 30 days after the end of the 20-day cure period, then such
resignation shall constitute resignation for Good Reason.



 
iii.
“Cause” means

 
1.
conviction of a felony; or conviction of a crime of moral turpitude;

 
2.
breach of the terms of Section 1 of this Exhibit A; or

 
3.
fraud or embezzlement; intentional misconduct; or gross negligence which has
caused serious and demonstrable injury to the Company or its affiliates, except
that a good faith exercise of business judgment shall not be deemed gross
negligence;  or

 
4.
egregious performance or failure to perform your responsibilities (other than
for reason of disability) which performance or failure to perform continues
beyond twenty-one (21) days after a written demand for substantial improvement
in your performance, identifying specifically and in detail the manner in which
improvement is sought, is delivered to you by Company, provided that a failure
to achieve performance objectives shall not by itself constitute Cause.

 
 
 

--------------------------------------------------------------------------------

 
Ms. Cynthia Ansari
Page 10 of 12
August 11, 2011
 

 
d.
Release.  Your entitlement to the payments and benefits described in this
Section 3 are conditioned on your execution and delivery to the Company, within
ten (10) days after your termination of employment (the “Release Deadline”), of
a release in the Company’s then approved form that remains in effect and becomes
irrevocable after the expiration of any statutory period in which you are
permitted to revoke a release (the “Release”).  If you fail to execute and
deliver the Release by the Release Deadline, or if you thereafter effectively
revoke the Release, the Company shall be under no obligation to make any further
payments or provide any further benefits to you.



4.
MISCELLANEOUS.



 
a.
Waivers.  Waiver of a breach of any provision of this Agreement by a party shall
not operate or be construed as a waiver of any subsequent breach.  Any delay in
asserting any of remedies hereunder shall not be construed as a waiver.



 
b.
Successors and Assigns.  The rights and obligations of the parties under this
Agreement shall continue in effect to the benefit of and shall bind the
successors and assigns of the parties.



 
c.
Severability.  Each covenant set forth above is an independent and separate
covenant.  If the provisions of any of the covenants set forth above should ever
be judicially determined to exceed the time or geographic limitations permitted
by applicable law, you agree that such provisions shall be reformed to set forth
the maximum limitations permitted.  The invalidity of any provision or any
covenant will not affect the validity or enforceability of any other provision
or covenant.



 
d.
Law; Jurisdiction; Venue.  This Agreement has been made and will be at least
partly performed in the State of New York and the laws of the State of New York
shall govern without regards to its conflicts of laws provisions.  Each of the
parties hereto submits to the exclusive jurisdiction and venue of any competent
court located in the County of Rockland, State of New York.



 
e.
Entire Agreement; Amendment.  This Agreement, which includes the Offer Letter,
supersedes any and all prior understandings or agreements with respect to the
subject matter herein.  Only a writing signed by the parties may amend this
Agreement.

 
 
 

--------------------------------------------------------------------------------

 
Ms. Cynthia Ansari
Page 11 of 12
August 11, 2011
 

 
f.
Assignment and Nondelegation.  The Company may assign this Agreement to any
business, enterprise, person, firm, corporation, partnership, association or
other entity acquiring (by purchase, merger, share exchange, or otherwise),
directly or indirectly, any business or product or the assets of the Company
without the Employee’s prior consent.  You may not delegate the performance of
your duties under this Agreement.  You may, the extent permitted by applicable
law, and the terms of the Company’s incentive programs, assign any financial
benefit due to you to any person or entity upon written notice to the Company.



 
g.
Interpretation.  The descriptive headings used in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision of this Agreement.  Each party has had the opportunity to have
legal counsel review this Agreement.  Any principle of construction or rule of
law that provides that an agreement shall be construed against the drafter of
the agreement in the event of any inconsistency or ambiguity in such agreement
shall not apply to this Agreement.  The definitions of the terms in this
Agreement shall apply equally to the singular and plural forms of the defined
terms.  The phrase “without limitation” shall be implied to follow the words
“include,” “includes” and “including”.  Unless the context requires otherwise,
references to sections and paragraphs shall be construed to refer to sections
and paragraphs of this Agreement.



 
h.
Notices.  All notices or other communications which are required or permitted
pursuant to this Agreement shall be in writing and sufficient if delivered
personally or by telecopier (with a confirmation copy sent by mail) or sent by
registered or certified mail, postage prepaid, to the Company at its address
first set forth above, and to You at the address written below.



 
i.
Execution by Counterpart; Electronic Signatures.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original and all
of which together shall constitute one instrument.  Any party may execute and
deliver this Agreement in a counterpart with electronic or facsimile signatures,
and such counterpart shall be deemed an original.







[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
Ms. Cynthia Ansari
Page 12 of 12
August 11, 2011

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
 

 
COMPANY
 
VISION-SCIENCES, INC.
 
           
By:
/s/ Lewis C. Pell     Name: Lewis C. Pell     Title: Chairman                  
  Date Signed: August 10, 2011      

 
CYNTHIA ANSARI


By: /s/ Cynthia Ansari                             
CYNTHIA ANSARI


Date Signed: August 10, 2011                




 
Prior Inventions: ________________